Supreme Court of Florida
                                   ____________

                                  No. SC17-1045
                                  ____________

                         MICHAEL BERNARD BELL,
                               Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 29, 2018]



PER CURIAM.

      We have for review Michael Bernard Bell’s appeal of the circuit court’s

order denying Bell’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Bell’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Bell’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Bell responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Bell’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Bell is not entitled to relief. A jury

convicted Bell of two counts of first-degree murder and unanimously

recommended a sentence of death for both murders. Bell v. State, 699 So. 2d 674,

675 (Fla. 1997). Following the jury’s recommendations, the trial court sentenced

Bell to death on both counts. Id. at 976. Bell’s sentences of death became final in

1998. Bell v. Florida, 522 U.S. 1123 (1998). Thus, Hurst does not apply

retroactively to Bell’s sentences of death. See Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Bell’s motion.

      The Court having carefully considered all arguments raised by Bell, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now




                                         -2-
final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Duval County,
     Charles Warner Arnold, Jr., Judge - Case No. 161994CF009776AXXXMA

Robert A. Norgard of Norgard, Norgard & Chastang, Bartow, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Jennifer A. Donahue, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                       -3-